Case 1:15-cr-00854-SHS Document 366 Filed 05/15/19 Page 1of1

TALKIN, MucciGRosso & ROBERTS, L.L.P.
ATTORNEYS AT LAW
40 EXCHANGE PLACE
18TH FLOOR
NEW YORK, NEW YORK 10005

 

(212) 482-0007 PHONE
(212) 482-1303 FAX
WWW. TALKINLAW.COM

EMAIL: INFO@TALKINLAW.COM

MARYLAND OFFICE: NEW JERSEY OFFICE:
5100 DORSEY HALL DRIVE 79 MAIN STREET
SUITE 100 SUITE ONE
ELLICOTT CITY, MD 21042 HACKENSACK, NJ 07601
410-964-0300 May 15, 2019 201-342-6665

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

BY ECF

Re: United States v. Ali Hamilton et al.
15 Cr. 854 (SHS)

 

Dear Judge Stein:

Defendant Ali Hamilton (“Hamilton”) is scheduled to be sentenced by the Court on
May 24, 2019. Yesterday, I met w/ Hamilton at the MDC to discuss the sentencing hearing.
During the meeting, he informed me that he expects additional letters of support to be sent to my
office for delivery to the Court and that his family members are unable to attend the proceedings
on May 24, 2019. For these reasons, Hamilton respectfully requests that his sentencing hearing
be adjourned for two weeks to any time on June 6, 2019. The government, by Assistant United
States Attorney Jacob Warren, consents to this application.

Thank you for Your Honor’s patience and consideration of this request.

Very truly yours,

Sanfora Talkiw
Sanford Talkin

cc: AUSA Maurene Comey (by ECF)
AUSA Jacob Warren (by ECF)
